       Case 2:20-cv-00680-RSL Document 6 Filed 05/06/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON

TOMMY BROWN,                                 CASE NO.: 2:20-cv-00680
    on their [sic] behalf and on behalf of
    other similarly situated persons,        DEFENDANT TRANSWORLD
                                             SYSTEMS INC.’S CORPORATE
              Plaintiff,                     DISCLOSURE STATEMENT

       v.

TRANSWORLD     SYSTEMS,     INC.;
PATENAUDE & FELIX, APC; U.S.
BANK, NA; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2004-1;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2004-2; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2005-1; NATIONAL     COLLEGIATE
STUDENT LOAN TRUST 2005-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2005-3; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2006-1; NATIONAL     COLLEGIATE
STUDENT LOAN TRUST 2006-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-1; and NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2007-2,

              Defendants.


    DEFENDANT TRANSWORLD SYSTEMS INC.’S CORPORATE
    DISCLOSURE STATEMENT – 1
         Case 2:20-cv-00680-RSL Document 6 Filed 05/06/20 Page 2 of 3


                  DEFENDANT, TRANSWORLD SYSTEMS INC.’S,
                 RULE 7.1 CORPORATE DISCLOSURE STATEMENT

        Defendant, Transworld Systems, Inc., through counsel and pursuant to 7.1(a) and (b)

of the Federal Rules of Civil Procedure and Local Civil Rule 7.1, hereby submits its Corporate

Disclosure Statement and states:

        1.     Fed. R. Civ. P. 7.1(a) provides: “A nongovernmental corporate party to an

action or proceeding in a district court must file two copies of a statement that identifies any

parent corporation and any publicly held corporation that owns 10% or more of its stock or

states that there is no such corporation.”

        2.     Transworld Systems Inc. is a wholly owned subsidiary of Aston Acquisition

Corp.

Dated: May 6, 2020                            CORR CRONIN LLP

                                              s/ Benjamin C. Byers
                                              Emily J. Harris, WSBA No. 35763
                                              Benjamin C. Byers, WSBA No. 52299
                                              1001 Fourth Avenue, Suite 3900
                                              Seattle, WA 98154-1051
                                              eharris@corrcronin.com
                                              bbyers@corrcronin.com

                                              SESSIONS, FISHMAN, NATHAN & ISRAEL

                                              Bryan C. Shartle, Esq. (PHV forthcoming)
                                              Justin H. Homes, Esq. (PHV forthcoming)
                                              Bradley J. St. Angelo, Esq. (PHV forthcoming)
                                              Lakeway Two
                                              3850 North Causeway Boulevard, Suite 200
                                              Metairie, LA 70002-7227
                                              (504) 828-3700 Phone
                                              (504) 828-3737 Fax

                                              Attorneys for Transworld Systems, Inc.



        DEFENDANT TRANSWORLD SYSTEMS INC.’S CORPORATE
        DISCLOSURE STATEMENT – 2
         Case 2:20-cv-00680-RSL Document 6 Filed 05/06/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       The undersigned certifies as follows:
        1.     I am employed at Corr Cronin LLP, attorneys for Defendant Transworld Systems
Inc. herein.
       2.      On May 6, 2020, I caused a true and correct copy of the foregoing document to
be served on the following parties in the manner indicated below:

        Christina L. Henry                                        Via CM/ECF
        HENRY & DEGRAAFF, P.S.                                    Via U.S. Mail
        787 Maynard Ave S                                         Via Messenger Delivery
        Seattle, WA 98104-2987                                    Via Overnight Courier
        Phone: (206) 330-0595                                     Via electronic mail
        Email: chenry@HDM-legal.com
        Attorneys for Plaintiffs


        Kristine E. Kruger                                        Via CM/ECF
        PERKINS COIE                                              Via U.S. Mail
        1201 Third Avenue, Suite 4900                             Via Messenger Delivery
        Seattle, WA 98101-3099                                    Via Overnight Courier
        Phone: (206) 359-8000                                     Via electronic mail
        Email: KKruger@perkinscoie.com
        Attorneys for Defendants Trusts

         Marc Rosenberg                                           Via CM/ECF
         LEE SMART, P.S., INC.                                    Via U.S. Mail
         1800 One Convention Place, 701 Pike St.                  Via Messenger Delivery
         Seattle, WA 98101-3929                                   Via Overnight Courier
         Phone: (206) 624-7990                                    Via electronic mail
         Email: mr@leesmart.com
         Attorneys for Defendant Patenaude & Felix,
         APC

        I declare under penalty of perjury under the laws of the United States of America that

 the foregoing is true and correct.

        DATED: May 6, 2020, at Seattle, Washington.

                                               s/ Christy A. Nelson
                                               Christy A. Nelson



      DEFENDANT TRANSWORLD SYSTEMS INC.’S CORPORATE
      DISCLOSURE STATEMENT – 3
